                       Case 20-10190-jal          Doc        Filed 05/27/20                    Entered 05/27/20 11:03:54              Page 1 of 3
 Fill in this information to identify the case:

 Debtor 1                  Jason W. Perry
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:        Western     District of            Kentucky
                                                                                     (State)
 Case number                                 20-10190-JAL




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                          12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:                 Mortgage Solutions of Colorado, LLC dba                      Court claim no. (if known):              7-1
                                  Mortgage Solutions Financial

Last four digits of any number you use to
identify the debtor's account:                                             4145

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                        .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                        Dates incurred                                   Amount
 1.          Late charges                                                                                                                (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                            (2)
 3.          Attorney fees                                                                                                               (3)
 4.          Filing fees and court costs                                                                                                 (4)
 5.          Bankruptcy/Proof of claim fees                               Proof of Claim                                 05/07/2020      (5)        $350.00
 6.          Appraisal/Broker's price opinion fees                                                                                       (6)
 7.          Property inspection fees                                                                                                    (7)
 8.          Tax advances (non-escrow)                                                                                                   (8)
 9.          Insurance advances (non-escrow)                                                                                             (9)
 10.         Property preservation. Specify:                                                                                            (10)
 11.         Other. Specify:                                              Plan Review Fee                                03/19/2020     (11)        $300.00
 12.         Other. Specify:                                                                                                            (12)
 13.         Other. Specify:                                                                                                            (13)
 14.         Other. Specify:                                                                                                            (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                      (15)        $650.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                                          2460-N-0134
                                                                                                                                               NFC_122018_001
            Case 20-10190-jal                   Doc         Filed 05/27/20       Entered 05/27/20 11:03:54                  Page 2 of 3
Debtor 1                                       Jason W. Perry                         Case Number (if known)            20-10190-JAL
                        First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Mukta Suri
Signature                                                                          Date    05/27/2020


Print            Mukta Suri                                                        Title   Authorized Agent for Mortgage Solutions of Colorado, LLC dba
                  First Name          Middle Name           Last Name                      Mortgage Solutions Financial



Company          Bonial & Associates, P.C.


Address          14841 Dallas Parkway, Suite 425
                 Number              Street

                 Dallas, Texas 75254
                 City                State                  ZIP Code



Contact phone            (972) 643-6600                        Email    POCInquiries@BonialPC.com




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                        2460-N-0134
                                                                                                                                        NFC_122018_001
 Case 20-10190-jal           Doc      Filed 05/27/20         Entered 05/27/20 11:03:54              Page 3 of 3



CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before May 27, 2020   via electronic notice unless otherwise stated.
Debtor             Via U.S. Mail
Jason W. Perry
2549 Glasgow Rd
Bowling Green, KY 42101-9522


Debtors' Attorney
Darren K. Mexic
Debra L. Broz Attorneys-at-Law, PLC
130 E Professional Park Ct
Bowling Green, KY 42104-3328

Chapter 13 Trustee
William W. Lawrence
310 Republic Plaza, 200 S. Seventh Street
Louisville, KY 40202


                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri




NOTICE OF FEES AND COSTS - CERTIFICATE OF SERVICE                                                        2460-N-0134
                                                                                                      NFC_COSDflt_01
